Citation Nr: 1529725	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for depression with alcohol abuse, associated with prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran had active service from July 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for depression and assigned an initial disability rating of 30 percent, effective as of January 3, 2006.  In a May 2012 rating decision, the RO increased the Veteran's disability rating to 70 percent, effective as of January 3, 2006.


FINDING OF FACT

On May 7, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal of the issue of entitlement to a disability rating in excess of 70 percent for depression with alcohol abuse, associated with prostate cancer.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the issue of entitlement to a disability rating in excess of 70 percent for depression with alcohol abuse, associated with prostate cancer, the Veteran requested in a May 2014 letter that the Board dismiss that issue.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issue of entitlement to a disability rating in excess of 70 percent for depression with alcohol abuse, associated with prostate cancer, is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


